Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 9, 11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (‘226) when taken in view of the European Patent Application to Orth et al (EP3364515A1) and PG-Publication to Rokkan et al (‘983).
	Thompson et al discloses a method and system for the non-landing deployment and retrieval of seismic data acquisition units (22) from the seabed using an underwater vehicle (ROV, 18).  
	The difference between independent claims 1 and 19 and Thompson et al is (a) the claims specify that both the underwater vehicle and the seismic data acquisition units each includes an interlocking mechanism, and (b) the retrieval operation is initiated using environmental information received by the underwater vehicle and a policy.
	Per difference (a), Orth et al discloses a subsea power distribution method and system which also includes (see paragraph 0037) retrieval of data from a seismic data 
	Per difference (b), Rokkan et al teaches (see paragraphs 0042-0044) that coupling of underwater vehicles requires knowledge of the environmental conditions (i.e, speed and heave of ROV) and the implicit algorithm of coupling two underwater crafts (policy).
	Therefore, in view of Orth et al and Rokkan et al, it would have been obvious to one of ordinary skill in the art to modify the method and/or structure of Thompson et al by including interlocking mechanisms on both the underwater vehicle (ROV) and the seismic data acquisition unit or node to provide greater coupling and further, to utilize environmental conditions such as ROV speed and policy (implied) to safely couple the underwater vehicle or ROV to the seismic data acquisition units.  Claims 1 and 19 are so rejected.
	Per claims 2 and 3, see Thompson et al, Fig. 1. and col. 8, lines 31-49.
	Per claim 4, see Rokkan et al, paragraph 0039.
	Per claim 5, see Rokkan et al, paragraph 0040.
Per claims 6 and 7, see Rokkan et al, paragraph 0042.
Per claims 9, 13 and 14, see Rokkan et al, paragraph 0066.
Per claim 11, see Fig. 5 of Thompson et al and paragraph 0066 of Rokkan et al.

Per claim 16, see Orth et al.
Per claim 18, see Rokkan et al, paragraphs 0040 and 0060.
Per claim 20, see Thompson et al, Fig. 8.

4.	Claims 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (‘226) when taken in view of the European Patent Application to Orth et al (EP3364515A1) and PG-Publication to Rokkan et al (‘983), as applied to claim 1 above, and further in view of the PG-Publication to Dudley (‘815).
 	Per claims 8, 10 and 17, Dudley teaches (see paragraph 0064-0065) that node deployment and/or retrieval in response to entering or leaving a designated survey area or based on obstructions or other navigational hazards is well known such that it would have been obvious to one of ordinary skill in the art to further modify Thompson et al to perform the retrieval of the seismic data acquisition units in the absence of marine life.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (‘226) when taken in view of the European Patent Application to Orth et al (EP3364515A1) and PG-Publication to Rokkan et al (‘983), as applied to claim 1 above, and further in view of the PG-Publication to Postic et al (‘560).
	Per claim 12, paragraph 0034 of Postic et al teaches the use of positive buoyancy structures in underwater environments such that it would have been obvious to one of ordinary skill in the art to further modify Thompson et al and Orth et al interlocking mechanism to be positively buoyant.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl